This is a controversy without action under The Code. The facts need not be stated except to say that A. Crews and wife made several deeds of trust to secure creditors, and the second trustee sold a part of the property and realized more than enough to pay the debt secured to him, and he asks the court to give him directions. Crews and wife are not parties to this proceeding. The proceeding is remanded to the end that the trustors and other interested persons may be made parties and allowed to plead or answer.
Remanded.
Cited: Tyler v. Capehart, 125 N.C. 70.
(194)